922 F.2d 841
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.HELMAC PRODUCTS CORPORATION, Plaintiff-Appellee,v.ROTH PLASTICS CORPORATION, Defendant-Appellant,Helmac-Roth, Ltd.;  Roth Corporation, Defendants.
No. 90-1890.
United States Court of Appeals, Sixth Circuit.
Dec. 14, 1990.

Before MERRITT, Chief Judge, and NATHANIEL R. JONES and WELLFORD, Circuit Judges.

ORDER

1
The defendant, Roth Plastics Corporation (Roth), appeals the district court's memorandum and opinion which vacated a prior order of dismissal, reinstated the case, and denied a motion to enforce a settlement.  The plaintiff, Helmac Products Corporation (Helmac), now moves to dismiss the appeal on grounds that it is not taken from a final, appealable order.  Roth responds in opposition, and Helmac replies.


2
Roth argues that the district court's order is immediately appealable as a collateral order pursuant to Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949), and its progeny.  To come within the small class of such exceptions to the final judgment rule, the order must 1) conclusively determine the disputed question, 2) resolve an important issue completely separate from the merits, and 3) be effectively unreviewable on appeal from a final judgment.    Coopers & Lybrand v. Livesay, 437 U.S. 463, 468 (1978).  The instant case does not fall within the Cohen collateral order exception.  The district court's order has not precluded the parties from further attempts at settlement, nor is it unreviewable on appeal from final judgment.


3
It is therefore ORDERED that the motion to dismiss is granted.